Name: Council Regulation (EC, ECSC, Euratom) No 2804/2000 of 18 December 2000 adjusting with effect from 1 July 2000 the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  social protection
 Date Published: nan

 Avis juridique important|32000R2804Council Regulation (EC, ECSC, Euratom) No 2804/2000 of 18 December 2000 adjusting with effect from 1 July 2000 the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto Official Journal L 326 , 22/12/2000 P. 0003 - 0006Council Regulation (EC, ECSC, Euratom) No 2804/2000of 18 December 2000adjusting with effect from 1 July 2000 the remuneration and pensions of officials and other servants of the European Communities and the weightings applied theretoTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof,Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68(1), as last amended by Regulation (EC, ECSC, Euratom) No 628/2000(2), and in particular Articles 63, 64, 65, 65a and 82 of the Staff Regulations, Annex XI to the said Staff Regulations, and Article 20, first paragraph, and Article 64 of the Conditions of Employment,Having regard to the proposal from the Commission,Whereas:(1) A review of the remuneration of Officials and Other Servants carried out on the basis of a report by the Commission has shown that the remuneration and pensions of officials and other servants of the Communities should be adjusted under the 2000 annual review.(2) The annual adjustment in respect of 2001 may entail the establishment before 31 December 2001 of new weightings with retroactive effect from 1 July 2001.(3) These new weightings could lead to retroactive adjustments to remuneration and pensions (positive or negative) in respect of the period of 2001 for which payments have already been made on the basis of this Regulation.(4) Provisions should therefore be made for the payment of arrears in the event of an upward adjustment as a result of these weightings or for the recovery of sums overpaid in the event of a downward adjustment for the period between the effective date and the date of entry into force of the Council's decision on the annual adjustment in respect of 2001.(5) Provision should be made for the effects of any such recovery to be spread over a period of not more than twelve months following the date of entry into force of the Council's decision on the annual adjustment in respect of 2001.(6) Greece will adopt the euro from 1 January 2001 with a conversion rate of EUR 1 = GDR 340,750,HAS ADOPTED THIS REGULATION:Article 1With effect from 1 July 2000:(a) the table of basic monthly salaries in Article 66 of the Staff Regulations shall be replaced by the following:>TABLE>(b) - in Article 1(1) of Annex VII to the Staff Regulations, "EUR 170,35 " shall be replaced by "EUR 173,93",- in Article 2(1) of Annex VII to the Staff Regulations, "EUR 219,38" shall be replaced by "EUR 223,99",- in the second paragraph of Article 69 of the Staff Regulations and in the second subparagraph of Article 4(1) of Annex VII thereto, "EUR 391,91" shall be replaced by "EUR 400,14",- in the first paragraph of Article 3 of Annex VII to the Staff Regulations, "EUR 196,05" shall be replaced by "EUR 200,17".Article 2With effect from 1 July 2000, the table of basic monthly salaries in Article 63 of the Conditions of Employment of Other Servants shall be replaced by the following:>TABLE>Article 3With effect from 1 July 2000, the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be:(a) EUR 104,39 per month for officials in Grade C4 or C5;(b) EUR 160,04 per month for officials in Grade C1, C2 or C3.Article 4Pensions for which entitlement has accrued by 1 July 2000 shall be calculated from that date by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1(a) of this Regulation.Article 5With effect from 1 July 2000, the date of "1 July 1999" in the second paragraph of Article 63 of the Staff Regulations shall be replaced by "1 July 2000".With effect from 1 January 2001, remuneration in Greece shall be paid in euro.Article 61. With effect from 16 May 2000, the weightings applicable to the remuneration of Officials and Other Servants employed in the countries and places listed below shall be as follows:- Ireland 118,9.2. With effect from 1 July 2000, the weightings applicable to the remuneration of Officials and Other Servants employed in the countries and places listed below shall be as follows:>TABLE>3. With effect from 1 January 2001, the weighting applicable to the remuneration of Officials and Other Servants employed in Greece shall be 83,6.4. The weightings applicable to pensions shall be determined in accordance with Article 82(1) of the Staff Regulations. Articles 3 to 10 of Council Regulation (ECSC, EEC, Euratom) No 2175/88 of 18 July 1988 laying down the weightings applicable in third countries(3) shall remain in force.5. These weightings may be adjusted by a Council Regulation before 31 December 2001 establishing new weightings with effect from 1 July 2001. In this event the institutions will make the corresponding positive or negative adjustment to the remuneration and pensions of the Officials, former Officials and Other Persons concerned with retroactive effect for the period between the effective date and the date of entry into force of the decision on the 2001 adjustment.If this retroactive adjustment necessitates the recovery of sums overpaid, such recovery may be spread over a period of not more than twelve months from the date of entry into force of the decision on the 2001 annual adjustment.Article 7With effect from 1 July 2000, the table in Article 10(1) of Annex VII to the Staff Regulations shall be replaced by the following:>TABLE>Article 8With effect from 1 July 2000, the allowances for shiftwork laid down in Article 1 of Council Regulation (ECSC, EEC, Euratom) No 300/76(4) shall be EUR 302,56, EUR 456,67, EUR 499,33 and EUR 680,74.Article 9With effect from 1 July 2000, the amounts in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68(5) shall be subject to a weighting of 4,367713.Article 10This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 December 2000.For the CouncilThe PresidentD. Voynet(1) OJ L 56, 4.3.1968, p. 1.(2) OJ L 76, 25.3.2000, p. 1.(3) OJ L 191, 22.7.1988, p. 1.(4) Council Regulation (ECSC, EEC, Euratom) No 300/76 of 9 February 1976 determining the categories of Officials entitled to allowances for shiftwork, and the rates and conditions thereof (OJ L 38, 13.2.1976, p. 1). Regulation as supplemented by Regulation (Euratom, ECSC, EEC) No 1307/87 (OJ L 124, 13.5.1987, p. 6) and last amended by Regulation (EC, ECSC, Euratom) No 2461/98 (OJ L 307, 17.11.1998, p. 5).(5) Council Regulation (EEC, Euratom, ECSC) No 260/68 of 29 February 1968 laying down the conditions and procedure for applying the tax for the benefit of the European Communities (OJ L 56, 4.3.1968, p. 8). Regulation as last amended by Regulation (EC, ECSC, Euratom) No 2459/98 (OJ L 307, 17.11.1998, p. 3).